| aGNXI0_ SENS ring pocton mel CON

Moi lun A, reper Prive Log Hewsr MeesPalcz) — 9G1-394-19 4

Tw Awe Unireo Suite Tiéteior Cue

| 7 JUL 26 2021
In Tie MITER OF THE SEN at OR CLERK, U.S. DISTRICT COURT
BS OcoamDenve Loop Sorat Heska AOS ANCHORAGE, AK

Qasom 2:21- My 00227~MMs
ARGUE § Cle ‘In tre Peoced

\ ; Mari Lan Weseger, require, that tre Sool lowing
paced. “Notice: Rooral Ff Ada in Suppaet
of Search War raver aims Veenes Chaiet’ and

“Notices Ev dgomenK and Ordee rt rep
mang Vine. yrobudied Exar girs 4 Ae

 

 

pacer te ons, Clave made against me
\ yerife, thar aS slaherias —_—
om ovaoh ORL NTEAE TO
ort OF CA Renlatge cos wee
Date A Buly 2621 eds or lh wid
pregdapneF MasilynA Avepne

Cost: asd 2 G68 Ani SocunBncx0 Pi dH Cage Fata | st
